Citation Nr: 1023106	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for hay fever.  


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from June 1982 to October 
1982 and from April 1988 to April 1992.  The Veteran resides 
in Germany.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision, issued 
in April 2003, in which the RO, in pertinent part, denied 
service connection for bronchial asthma and a March 2004 
rating decision in which the RO denied service connection for 
hay fever.  The Veteran perfected a timely appeal with 
respect to the bronchial asthma claim.  

In October 2004 the Veteran filed a timely notice of 
disagreement with the March 2004 rating decision which denied 
service connection for hay fever.  In October 2006 the Board 
remanded the claim for entitlement to service connection for 
bronchial asthma for further development and instructed the 
RO to issue a statement of the case for the Veteran's claim 
for service connection for hay fever in order for the Veteran 
to be afforded an opportunity to perfect an appeal.  In April 
2009 the RO issued a supplemental statement of the case which 
included the issue of entitlement to service connection for 
hay fever.  Subsequent to that, the Veteran filed a May 2009 
written statement which the Board has construed as a valid 
substantive and timely appeal.  As such, even though the 
Veteran did not file a VA-9 with respect to the issue of 
entitlement to service connection for hay fever, the Board 
has accepted jurisdiction over this appeal and as such has 
listed it on the title page.  

As the Board is remanding the Veteran's claim for entitlement 
to service connection for bronchial asthma and seeking 
development on that claim, the Board defers rendering an 
opinion on the Veteran's claim for service connection for hay 
fever.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board regrets that a further remand is necessary in order 
to ensure due process to the Veteran.  The Veteran contends, 
in essence, that he has bronchial asthma that was incurred in 
or aggravated by active service.  In accordance with the VA's 
duties to assist, the Board remanded the claim to the RO in 
order for the Veteran to be afforded a VA examination and for 
a medical opinion to be obtained.  The October 2006 remand 
included numerous medical questions for the examiner to 
answer.  The Veteran was examined in August 2008.  
Unfortunately, the examination report fails to answer the 
questions posed by the Board and a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such this claim must be remanded once more in 
order for a medical opinion to be obtained.  

In addition, the claims file contains a document dated 
February 19, 1992.  This document appears to be a copy of an 
ETS examination report.  This document was submitted by the 
Veteran in November 2003.  At the time the document was 
submitted the claims file contained numerous service 
treatment records which were obtained by the VA when the 
Veteran filed his first claim for benefits.  However, those 
records did not contain the February 19, 1992, examination 
report submitted by the Veteran, or any other separation 
examination report.  Upon remand, the Board requests that RO 
ask the Veteran to submit the original of the February 19, 
1992, ETS examination report.  In addition, the RO should 
contact the National Personnel Records Center (NPRC) in St. 
Louis, Missouri or other appropriate entities (Department of 
the Army) and request that they submit any outstanding 
service treatment records to include a February 19, 1992, ETS 
examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the 
original February 19, 1992, ETS 
examination report for which he submitted 
a copy of in November 2003.  

2.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri or any other appropriate entity 
(Department of the Army) and request that 
they submit any outstanding service 
treatment records to include a February 
19, 1992, ETS examination report.  

If the requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  After completing the above 
development, the RO/AMC should schedule 
the Veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of his bronchial asthma.  The 
Veteran's claims file, to include a copy 
of this Remand, should be made available 
to and reviewed by the physician.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, including service medical 
records, the physician is asked to 
address the following questions:

(a)  Does the Veteran currently have 
bronchial asthma?  

(b)  If so, did bronchial asthma exist 
prior to the Veteran's periods of service 
from June 1982 to October 1982, and from 
April 1988 to April 1992?  

(c)  If bronchial asthma preexisted the 
Veteran's periods of service, did the 
disorder increase in disability during 
service?  In answering this question, the 
physician is asked to specify whether the 
Veteran sustained temporary or 
intermittent symptoms; or whether there 
was a permanent worsening of the 
underlying pathology of the disorder, 
resulting in any current disability.  

(d)  If bronchial asthma increased in 
disability during service, was that 
increase due to the natural progression 
of the disorder?  

(e)  If the physician finds that 
bronchial asthma did not exist prior to 
the Veteran's periods of service, is it 
at least as likely as not that such 
disorder had its onset during service; or 
was caused by any incident that occurred 
during service?  

The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


